Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE LABOPHARM TO HOST CONFERENCE CALL FRIDAY, AUGUST 7, 2:30 A.M. (ET) - Management to discuss second quarter financial results - LAVAL, Québec (July 27, 2009) - Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that it will host a conference call on Friday, August 7, 2009 at 8:30 a.m. (ET) to discuss its second quarter 2009 financial results. Labopharm will report its second quarter 2009 financial results via news release at approximately 7:00 a.m. the same day. To access the conference call by telephone, dial 416-644-3427 or 1-800-588-4490.Please connect approximately 15 minutes prior to the beginning of the call to ensure participation.The conference call will be archived for replay until Friday, August 14, 2009 at midnight.To access the archived conference call, dial 416-640-1917 or 1-877-289-8525 and enter the reservation number 21311012#. A live audio webcast of the conference call will be available at www.labopharm.com. Please connect at least 15 minutes prior to the conference call to ensure adequate time for any software download that may be required to join the webcast.The webcast will be archived at the above web site for 30 days. About Labopharm Inc. Labopharm is an emerging leader in optimizing the performance of existing small molecule drugs using its proprietary controlled-release technologies. The Company's lead product, a unique once-daily formulation of tramadol, is now available in 17 countries around the world, including the U.S., Canada, major European markets and Australia.
